DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
Status of Claims
Applicant’s amendments to claims 1-6 and 8-11, and the addition of claim 12 has been acknowledged by the examiner. 
Claim 7 remains cancelled. 
Claims 1-6 and 8-12 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive.
Applicant’s argument: Graziano and Berry, alone or in combination, fail to disclose, teach, or suggest each and every feature as recited in claim 1. Graziano does not disclose a first and second fastening portion which are inflatable nor a fastener disposed proximate a second chamber wall. Hook and loop fasteners must come into 
Examiner’s response: Claim 1 does not require that the first fastener and second fastener be inflatable. Claim 1 only requires that the first fastening portion and second fastening portion be inflatable, which the new interpretation of Graziano discloses. Claim 1 also only requires that the first and second fastener are disposed proximate the second chamber wall, which the new interpretation of Graziano discloses, and that the first fastener and second fastener is disposed in a corresponding pocket, which Berry teaches as the magnetic fasteners of Berry are embedded between an exterior material and interior material, forming a pocket, disclosed in paragraph [0024] of Berry. In the new interpretation of Graziano, the first chamber wall of one (inflatable) fastening portion is positioned over the second chamber wall of the other (inflatable) fastening portion. The claim does not say that the first chamber wall of one (inflatable) fastening portion must be directly positioned on top of the second chamber wall of the other (inflatable) fastening portion so that the .
Claim Objections
Claims 1, 5-6, 9 and 11 objected to because of the following informalities:  
Regarding claim 1, “the first and second portions together” in lines 15-16 should be read as “the first fastening portion and second fastening portion together.” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other fastening portion" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the respective fastening portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the respective fastening portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 and 8-12 are rejected for depending on a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graziano (US 4,266,298) in view of Berry (US 2016/0255892 A1). 
Regarding claim 1, Graziano discloses a limb support fastening arrangement (30, 32, 34, 36, 38, 40, 12, 14) for fastening a limb support (10) to a limb of a wearer (definition of fasten: be closed or done up in a particular place or part or in a particular way, https://www.lexico.com/en/definition/fastening, thus see Figs. 1-3 and modified Fig. 2 of Graziano; inflatable bag 10 includes first and second fastening portions to fasten inflatable bag 10 to a limb of a wearer) the arrangement comprising: a first wing portion (definition of 
the first fastening portion comprising an inflatable chamber comprising a first and second chamber wall and a first fastener (32, 36, 42) disposed proximate the second chamber wall (definition of chamber: a natural or artificial enclosed space or cavity, https://www.merriam-webster.com/dictionary/chamber, definition of wall: something that acts as a barrier or defense, https://www.merriam-webster.com/dictionary/wall, thus see modified Fig. 2 of Graziano and Col. 1 lines 36-58; the first fastening portion comprises an 
the second fastening portion comprising an inflatable chamber comprising a first and second chamber wall and a second fastener (30, 34, 38) disposed proximate the second chamber wall (see modified Fig. 2 of Graziano and Col. 1 lines 36-58; the second fastening portion comprises an inflatable chamber, as labeled, as the pillow segment of first wall 12 of inflatable bag 1- is provided with fluid, and has a first chamber wall as linear ribs 16 form a barrier, and a second chamber wall on the opposite side, and fastening tabs 30, 34, 38 are second fasteners disposed proximate or near the second chamber wall), the first chamber wall being arranged in use, to extend proximate the limb of the wearer (see modified Fig. 2 of Graziano and Fig. 1; when in use, the first chamber wall is arranged to extend proximate or near the limb of the wearer, as seen in Fig. 1), 
the first fastener is arranged to detachably couple with the second fastener to detachably couple the first and second portions together, by positioning the first chamber wall of one fastening portion over the second chamber wall of the other fastening portion (definition of over: above in place or position, https://www.dictionary.com/browse/over, thus see modified Figs. 2-3 of Graziano; fastening tabs 32, 36, 40 are arranged to detachably couple 
Graziano does not disclose wherein each of the first fastener and the second fastener is disposed in a corresponding pocket disposed on the respective second chamber wall. 
However, Berry teaches an analogous fastening arrangement (204, 302) wherein each of the first fastener (204) and the second fastener (302) is disposed in a corresponding pocket (definition of pocket: any pouchlike receptacle, compartment, hollow, or cavity, https://www.dictionary.com/browse/pocket, thus see Figs. 1-4, [0022], and [0024]; fastener 302 may attach to fastener 204 via magnetic fasteners, which may be embedded in between the exterior material and the interior material of the securing members, thus creating a corresponding pocket, as it is a hollow compartment used to hold the magnetic fasteners) providing fasteners that are not visible on the outside (see [0024]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the Velcro material of fastening tabs 30, 32, 34, 36, 38, 40 of Graziano, as Graziano discloses other suitable coacting and mating releasable fastening material is appropriate (see Col. 2 lines 60-64 of Graziano), with magnetic fasteners that are embedded in the fastening tabs 30, 32, 34, 36, 38, 40 to form a pocket as taught by Berry to have provided an improved device with fasteners that are not visible on the 
Regarding claim 1, Graziano in view of Berry discloses wherein each of the first fastener (32, 34, 38) and the second fastener (32, 36, 40) is disposed in a corresponding pocket disposed on the respective second chamber wall (see modified Fig. 2 of Graziano; as previously modified with Berry, fastening tabs 32, 34, 38 and fastening tabs 32, 36, 40 each have magnetic fasteners 

    PNG
    media_image1.png
    512
    663
    media_image1.png
    Greyscale

Modified Fig. 2 of Graziano. 

    PNG
    media_image2.png
    418
    471
    media_image2.png
    Greyscale

Modified Fig. 3 of Graziano. 
Regarding claim 2, Graziano in view of Berry discloses the invention as discussed above. Graziano in view of Berry further discloses wherein the chamber of the first and second fastening portion are arranged in fluid communication (see Col. 1 lines 36-50 et seq. lines 54-58 and Col. 3 lines 29-39 of Graziano; reclosable valve 50 allows the entire inflatable bag 10, including first wall 12 of Graziano and second wall 14 of Graziano, to be inflated or deflated with fluid such as air, thus first wall 12 and second wall 14 are arranged in fluid communication, as they form interconnecting pillow segments, and thus as seen in modified Fig. 2 of Graziano, the pillow segment of the first fastening portion and the pillow segment of the second fastening portion are arranged in fluid communication). 
Regarding claim 3, Graziano in view of Berry discloses the invention as discussed above. Graziano in view of Berry further discloses comprising a plurality of first and second fasteners disposed proximate the second chamber wall of at least one of the first and second fastening portions, respectively (see modified Fig. 2 of Graziano; fastening tabs 32, 36, 40 make up the first fastener, thus comprising a plurality of fasteners disposed near the second chamber wall of Graziano of the first fastening portion as seen in modified Fig. 2 of Graziano, and fastening tabs 30, 34, 38 make up the second fastener, thus comprising a plurality of fasteners disposed near the second chamber wall of Graziano of the second fastening portion, as seen in modified Fig. 2 of Graziano).
Regarding claim 4, Graziano in view of Berry discloses the invention as discussed above. Graziano in view of Berry further discloses comprising a plurality of first and second fasteners disposed proximate the second chamber wall of the first and second fastening portions, respectively (see modified Fig. 2 of Graziano; fastening tabs 32, 36, 40 make up the first 
Regarding claim 5, Graziano in view of Berry discloses the invention as discussed above. Graziano in view of Berry further discloses wherein the plurality of first and second fasteners associated with the first and/or second fastening portion are arranged in spaced relation along the respective fastening portion (see modified Fig. 2 of Graziano; fastening tabs 32, 36, 40 of Graziano are arranged in spaced relation along the first fastening portion as seen in modified Fig. 2 of Graziano, and fastening tabs 30, 34, 38 of Graziano are arranged in spaced relation along the second fastening portion as seen in modified Fig. 2 of Graziano). 
Regarding claim 6, Graziano in view of Berry discloses the invention as discussed above. Graziano in view of Berry further discloses wherein the plurality of fasteners are arranged in spaced relation along a longitudinal axis of the respective fastening portion (definition of longitudinal axis: the long axis of an object or structure, https://www.lexico.com/en/definition/longitudinal_axis, thus see modified Fig. 2 of Graziano; the fastening tabs 32, 36, 40 of Graziano are arranged in spaced relation along a longitudinal axis or along the length of the first fastening portion as seen in modified Fig. 2 of Graziano, and 
Regarding claim 8, Graziano in view of Berry discloses the invention as discussed above. Graziano in view of Berry further discloses wherein the first (30, 34, 38 of Graziano) and second fasteners (32, 36, 40 of Graziano) comprise magnets (as previously modified in claim 1, fastening tabs 30, 34, 38 of Graziano and 32, 36, 40 of Graziano each have magnetic fasteners embedded in their respective fastening tabs as taught by Barry). 
Regarding claim 9, Graziano in view of Berry discloses the invention as discussed above. Graziano in view of Berry further discloses a limb support (10 of Graziano) for supporting the limb of a wearer (see Fig. 1 of Graziano; inflatable bag 10 supports the limb of a wearer), the limb support (10 of Graziano) comprising a plurality of inflatable chambers (18, 20, 22 of Graziano) arranged in fluid communication (see modified Fig. 2 of Graziano; U-shaped rib 18 and 20 of Graziano and pillow segment 22 of Graziano form a plurality of inflatable chambers that are arranged in fluid communication), and a limb support fastening arrangement according to claim 1 (see claim 1 above), wherein the inflatable chambers of the first and second fastening portions of the fastening arrangement are arranged in fluid communication with the inflatable chambers (18, 20, 22 of Graziano) of the limb support (10 of Graziano) (see Col. 1 lines 36-50, Col. 2 lines 35-50, and Col. 3 lines 29-39 of Graziano, and modified Fig. 2 of Graziano; in the middle area of inflatable bag 10 of Graziano, U-shaped ribs 18 and 20 of Graziano are formed and act as a barrier to form a plurality of enclosed spaces or a plurality of inflatable chambers, and pillow segment 22 of Graziano also is an inflatable chamber arranged in fluid communication, as inflatable bag 10 of Graziano is entirely inflatable, and is in arranged 
Regarding claim 10, Graziano in view of Berry discloses the invention as discussed above. Graziano in view of Berry further discloses wherein the limb support fastening arrangement is formed integrally with the limb support (10 of Graziano) (definition of integral: necessary to make a whole complete, essential or fundamental, https://www.lexico.com/en/definition/integral, thus the limb support fastening arrangement 30, 32, 34, 36, 38, 40, 12, 14 of Graziano is formed integrally with inflatable bag 10 of Graziano, as all the components of the limb support fastening arrangement of Graziano is necessary to make bag 10 of Graziano complete). 
Regarding claim 11, Graziano in view of Berry discloses the invention as discussed above. 
Although Graziano in view of Berry does not explicitly disclose an adapter for coupling the limb support to a source of pressurized fluid, for inflating the limb support, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have recognized that reclosable valve 50 of Graziano is capable of being coupled to a source of pressurized fluid in order to inflate inflatable bag 10 of Graziano as reclosable valve 50 provides a means to insert and remove fluid such as air under pressure into and from the bag (see Col. 3 lines 29-39), meaning when pressurized fluid is inserted into bag 10 of Graziano, there must be a source for the pressurized fluid. 
Regarding claim 12, Graziano in view of Berry discloses the invention as discussed above. Graziano in view of Berry further discloses wherein the inflatable chamber of the first 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579.  The examiner can normally be reached on Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/R.H./Examiner, Art Unit 3786     

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786